internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom fi p 2-plr-122055-98 date date legend company operating partnership date state a w x y z this letter responds to your request dated date and subsequent correspondence submitted by your authorized representative requesting a ruling that certain rental payments will not be excluded as rents_from_real_property under sec_856 because of the proposed transaction described below company is a publicly-traded state a corporation that elected to qualify as a real_estate_investment_trust reit within the meaning of sec_856 of the code beginning with its taxable_year ended date no shareholder of company owns or more of the company’s stock taking into account the constructive stock ownership rules of sec_856 of the code company is the sole general_partner of and currently owns a partnership_interest of w in operating partnership a state a limited_partnership the remaining x of the partnership interests in operating partnership are owned by y limited partners plr-122055-98 company through operating partnership and its subsidiary partnerships owns z hotels operating partnership currently leases the majority of its hotels although a limited number are operated by independent third party managers for valid business reasons operating partnership plans to form a new corporation newco that will be taxable as a c_corporation for federal tax purposes operating partnership will contribute cash or other liquid_assets to newco and distribute all of newco’s common_stock proportionately to its partners including company company will immediately distribute the newco stock it receives from the operating partnership to its shareholders the distribution the temporary ownership of newco stock by both operating partnership and company will be solely for the purpose of facilitating the distribution company does not intend to treat the distribution as a tax free spin-off under sec_355 of the code in connection with the distribution newco’s stock will be registered with the securities_and_exchange_commission so that it will be freely tradeable by the shareholders following the distribution there will be no requirement that company and newco stock be traded on a paired or stapled basis because the common_stock of company and newco are traded independently it is expected that the ownership of the two companies will diverge significantly over time after the distribution neither the company nor any of the company’s corporate partnership or trust subsidiaries will own any equity_interest in newco after the distribution it is expected that newco will form wholly owned corporate subsidiaries subsidiaries both newco and its subsidiaries will be fully subject_to corporate_income_tax with respect to taxable_income from their activities it is anticipated that newco will engage in activities including the leasing and operating of hotels owned by operating partnership however newco will not have entered into or reached a binding agreement to enter into any leases with the company or the operating partnership prior to the distribution newco or a subsidiary may enter into leases with company or operating partnership after the distribution leases and company has represented that the terms of any leases will be negotiated at arm’s length company has represented that at no time after the distribution will company or operating partnership own directly indirectly or pursuant to the constructive_ownership rules of sec_318 of the code as modified by sec_856 of the code stock of newco possessing or more of newco’s total combined voting power or representing or more of the total number of shares of all classes of newco stock in addition no shareholder of either company or newco will own or more of the shares of stock of the other taking into account the same constructive stock ownership rules of the code based on the information submitted a ruling is requested that rents received by plr-122055-98 operating partnership from a subsidiary with respect to leases entered into after the distribution but before the end of the taxable_year in which the distribution occurs will not be excluded as rents_from_real_property within the meaning of sec_856 solely because the company will own stock of newco immediately before the distribution sec_856 of the code provides that a corporation trust or association shall not be considered a reit for any taxable_year unless at least percent of its gross_income excluding gross_income from prohibited_transactions is derived from certain sources among which is rents_from_real_property sec_856 of the code provides that at least percent of the gross_income of a reit must come from particular sources among which is rents_from_real_property sec_856 of the code provides that not more than percent of the value of a reit’s total assets may be represented by securities other than those includible under subparagraph a not greater than percent of the value of the total assets of the reit may be invested in one issuer and the securities may not represent more than percent of the outstanding voting_securities of the issuer sec_856 of the code defines for purposes of sec_856 and the term rents_from_real_property to include rents from interests_in_real_property charges for services customarily furnished or rendered in connection with the rental of real_property and rent attributable to personal_property which is leased under or in connection with a lease of real_property if such personal_property does not exceed percent of the total rental for the taxable_year attributable to both the real and personal_property so leased sec_856 of the code provides in part that for purposes sec_856 and the term rents_from_real_property excludes any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly in the case of a corporation stock of the corporation possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total number of shares of all classes of stock of such corporation or in the case of any person which is not a corporation an interest of percent or more in the assets or net profits of such person sec_1_856-4 of the income_tax regulations interprets sec_856 to disqualify amounts received by persons owned in whole or part by a reit at any time during the taxable_year the regulation requires in relevant part that where a reit receives directly or indirectly any amount of rent from any corporation in which it owns any proprietary interest the reit shall submit at the time it files its return for the taxable_year a schedule setting forth the name and address of the corporation the amount received as rent from the corporation and the highest percentage of the total combined voting power of all plr-122055-98 classes of its stock entitled to vote and the highest percentage of the total number of shares of all classes of its outstanding_stock owned by the reit at any time during the reit’s taxable_year sec_856 of the code provides that for purposes of sec_856 the rules prescribed by sec_318 for determining the ownership of stock shall apply in determining the ownership of stock assets or net profits of any person except that percent shall be substituted for percent in subparagraph c of sec_318 and sec_318 under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 revrul_72_320 1972_1_cb_270 holds that an s corporation’s momentary ownership of a newly formed corporation does not terminate the corporation’s s election because the s_corporation never contemplated more than momentary control of the newly formed entity in the present case company does not contemplate more than momentary control of newco and company’s momentary ownership of newco is an intermediate step in the overall transaction as such rental payments from the leases will not be excluded as rents_from_real_property within the meaning of sec_856 solely because the company will own stock of newco immediately before the distribution based on the facts as represented we conclude that the momentary ownership of newco by company in the proposed transaction will not result in the disqualification of rental payments from the leases as rents_from_real_property within the meaning of sec_856 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed concerning whether company qualifies as a reit under sec_856 of the code prior to or following the proposed transaction described above in particular except as ruled above no opinion is expressed as to whether the income from the leases otherwise qualifies as rents_from_real_property under sec_856 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-122055-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely assistant chief_counsel financial institutions and products by _______________________ william coppersmith chief branch
